Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 12/18/2020.
Claims 1-20 are pending.
Claims 1 and 11 have been amended.

Response to Arguments
Claim Rejections – Obvious- 35 U.S.C. 103
Applicant Arguments
Applicant argues that Fletcher fails to teach automatically capturing screenshots of the monitoring dashboards of the desired performance metrics on the identification; storing automatically the captured screenshots in an image file format on a storage facility; transmitting automatically and selectively, via a messaging channel, the captured screenshots to designated recipients. 
Applicant argues that Anastas does not teach these features as well. Anastas does not capture a screenshot of the monitoring dashboard or of the performance metrics. Instead, Anastas capture the content of the webpage that caused the error. 
Even if Anastas does teach these claim elements, there is no reason to modify Fletcher to take screenshots of the performance metrics. Fletcher creates and displays the proactive monitoring tree to the user and allows the user to navigate the proactive monitoring tree to analyze performance problems. The entire purpose of the monitoring tree is to allow the user to navigate the proactive monitoring tree to gain a better understanding of the performance of an associated computing system by examining values for a selected performance metrics across a set of entities (e.g., virtual machines and host systems) that comprise the computing system. This ease of navigation enables a user to quickly diagnose the root cause of a performance problem. Modifying Fletcher as proposed in the action changes the principle of operation of Fletcher and renders it unsatisfactory for its intended purpose.
Examiner’s Response:
The applicant's arguments/remarks filed on 12/18/2020 regarding claims 1-20 have been fully considered but they are not persuasive. 
Anastas does teach wherein capture a screenshot of the monitoring dashboards of the performance metrics (See at least Col. 4, lines 16-22, “The agent obtains the performance metrics upon occurrence of a capture event, such as an error on the web page. The capture event can be a threshold specified by a user”; and Col.6, lines 46-48, “FIG. 3 is a screen shot of the contents of a container, the screen shot depicting a display of a successfully executed web page”. Here, Anastas teaches a captured screenshot of the monitoring performance metrics, also showed in FIG. 3 dashboard  ). Anastas teaches not only capturing the content of the webpage that caused the error, but also teaches a used defined capture event, recited as in Fig. 11. (See at least FIG. 11, “The capture event including at least one of : i) A used defined capture event ii) An error capture event”).
Fletcher teaches systems and methods for monitoring and analyzing performance in a computer system. Although Fletcher creates and displays the proactive monitoring tree to the user and allows the user to navigate the proactive monitoring tree to analyze performance metrics, Fletcher teaches a performance-metrics monitoring system, regardless if the entities are presented as nodes in the tree. The claimed invention is to analyze the received screenshots to assess the desired performance metrics, the analyzing including identifying undesirable performance metrics and provide the actions to address the identified undesirable performance metrics, which is analogous Fletcher that teaches monitoring and analyzing performance metrics and find the root of undesirable performance metrics and provide the actions to improve a computer network.
The principle of operation of Fletcher is to monitor and analyze performance in a computer system and its intended purpose is to determine performance states of a plurality of entities that comprise the computing environment based on values of a performance metric for the entities. Anastas teaches the way to capture a screenshot depending on the events. It is a way to analyze the performance metrics. There is rational to combine two arts to display the performance metrics and analyze the metrics based 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Republic of India on 11/09/2018. It is noted, that applicant has not filed a certified copy of the IN 201811042294 application as required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-8, 10-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (hereinafter referred to as Fletcher) (U. S. Patent. No. 10469344 B2), in view of Anastas et al. (hereinafter referred to as Anastas) (U. S. Patent No. 7685273 B1), and further in view of Hamilton et al. (hereinafter referred to as Hamilton) (U. S. Patent No. 6975963 B2).
As to claim 1, Fletcher teaches a method of improving a computer network, comprising: receiving an identification of performance metrics of the computer network (See at least ABSTRACT, “the system receives a number of selections from a user, including: an entity type (*e.g., virtual machine or host), a performance metric (e.g., CPU utilization) and a time range (e.g., the past 24 hours) (step 412). Next, the system accesses database 110 and retrieves values for the selected performance metric, entity type and time range (step 414)”), the identification including one or more of specifying desired performance metrics (See at least Col.8, lines 5-8, “includes fields for performance metric, entity type, entity identifier, and measurement time, the retrieval process can involve executing a query against database 110. The query retrieves values for the selected metric (and associated entity identifiers) that match the specific entity type and time range”), specifying a time range for the desired performance metrics during which the desired performance metrics is monitored (See at least Col. 1, lines 63-65, “a performance-monitoring system that provides a user interface with a proactive monitoring tree that facilitates visualizing performance information”, and Col.8, lines 5-8, “includes fields for performance metric, entity type, entity identifier, and measurement time, the retrieval process can involve executing a query against database 110. The query retrieves values for the selected metric (and associated entity identifiers) that match the specific entity type and time range”), and specifying desired features of the desired performance metrics (See at least Col.8, lines 5-8, “includes fields for performance metric, entity type, entity identifier, and measurement time, the retrieval process can involve executing a query against database 110. The query retrieves values for the selected metric (and associated entity identifiers) that match the specific entity type and time range”); analyzing the receiving screenshots to assess the desired performance metrics , the analyzing including identifying undesirable performance metrics (See at least Col. 20, lines 15-21, “the system determines the values for the selected performance metric by receiving, from a user, a selection of the performance metric from a set of monitored performance metrics; and then obtaining the values for the selected performance metric for the plurality of entities from the performance data for the computing environment”; and Col.5, lines 11-22, “indicate performance states (associated with a specific performance metric) for each entity. For example, a red-colored node may indicate that a value of a performance metric for the node is in critical range…view performance information for entities represented by the nodes. This enables the user to determine the root cause of a performance problem by quickly identifying an entity (e.g., virtual machine)  that is causing a performance bottleneck for the system”); and providing actions based on the analysis to change configurations of the computer network to address the identified undesirable performance metrics (See at least Col. 5, lines 49-51, “Note that performance states, and the associated ranges of values for the performance states, can be fixed or may be configurable by a user”; and Col. 17, lines 15-17, “a user can fine tune or configure the rules that the indexers use to examine the text in order to adapt to the user’s equipment”)
Although Fletcher teaches the substantial features of the claimed invention, Fletcher fails to expressly teach wherein automatically capturing screenshots of the monitoring dashboards of the desired performance metrics on the identification; storing automatically the captured screenshots in an image file format on a storage facility; receiving an input phrase associated with designated recipients; matching the input phrase with the captured screenshots associated with the input phrase; transmitting automatically, via a messaging channel, the captured screenshots associated with the input phrase to designated recipients.
In analogous teaching, Anastas exemplifies this wherein Anastas teaches wherein automatically capturing screenshots of the monitoring dashboards of the desired performance metrics on the identification (See at least Co. 4, lines 17-22, “The agent obtains a script that contains transactions to perform on a web site. The script executes, and requests web pages on the web site. The agent obtains the performance metrics upon occurrence of a capture event”; and Col. 5, lines 28-32, “the capture event is triggered. The agent detects the capture event has occurred, and in response, captures the content of the web page on which the capture event occurred); storing automatically the captured screenshots in an image file format on a storage facility (See at least Col.4, lines 26-29, “ in response to the capture event, the agent captures the content of the web page on which the error occurred, and packages the content of the page produced in response to the capture event into a container”); receiving an input phrase associated with designated recipients (See at least Fig. 14, 224, “Identity at least one component in the plurality of components as a data field for receiving input from a user”); matching the input phrase with the captured screenshots associated with the input phrase (See at least Fig. 14, 225 and 226, “Identify the data field contains input”; “Capture the data field containing the input”);  transmitting automatically and selectively, the captured screenshots associated with the input phrase to designated recipients (See at least Col. 4, lines 28-35, “The container can be transferred to a remote analysis site such that the captured web page can be rendered locally…The agent can deliver or transfer the container to a repository for later analysis”).
Thus, Thus, given the teaching of Anastas, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the See Anastas: ABSTRACT).
Although Fletcher and Anastas teach the substantial features of the claimed invention, Fletcher and Anastas fail to expressly teach a messaging channel.
In analogous teaching, Hamilton exemplifies this wherein Hamilton teaches a messaging channel for transmitting the screenshots image (See at least Col.6, lines 51-65, “The network monitoring system is linked to networks. The networks may take many forms to practice the invention…the networks may be SANs that include numerous servers or other computing devices or systems that run applications which require data which is stored in a plurality of storage devices all of which are linked by an often complicated network of communication cables (such as cables with a transmit and a receive channel provided by optical fiber) and digital data communication devices”; Col. 13, lines 5-6, “at 410, the report generator 128 receives a request for a monitoring report for a network component”; and Col. 13, lines 31-34, “FIG. 6 illustrates a screen shot610 of the user interface 156 updated to show the network component 612, the parameter being reported 614, the time range 616, and that a histogram display is requested at 618”).
Thus, given the teaching of Hamilton, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Hamilton, method and system for storing and reporting network performance metrics, into Fletcher, system and method for monitoring and analyzing performance in a computer system, and Anastas, methods and apparatus for collecting and displaying performance metrics, for monitoring and analyzing performance metrics. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to report data network monitoring information (See Hamilton: ABSTRACT).

As to claim 3, Fletcher, Anastas and Hamilton teach the method of claim 1. Hamilton further teaches wherein the messaging channel is a slack channel or email (See at least Col.6, lines 51-65, “The network monitoring system is linked to networks. The networks may take many forms to practice the invention…the networks may be SANs that include numerous servers or other computing devices or systems that run applications which require data which is stored in a plurality of storage devices all of which are linked by an often complicated network of communication cables (such as cables with a transmit and a receive channel provided by optical fiber) and digital data communication devices”; Col. 13, lines 5-6, “at 410, the report generator 128 receives a request for a monitoring report for a network component”; and Col. 13, lines 31-34, “FIG. 6 illustrates a screen shot610 of the user interface 156 updated to show the network component 612, the parameter being reported 614, the time range 616, and that a histogram display is requested at 618”).
Thus, given the teaching of Hamilton, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Hamilton, method and system for storing and reporting network performance metrics, into Fletcher, system and method for monitoring and analyzing performance in a computer system, and Anastas, methods and apparatus for collecting and displaying performance metrics, for monitoring and analyzing performance metrics. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to report data network monitoring information (See Hamilton: ABSTRACT).

As to claim 4, Fletcher, Anastas and Hamilton teach the method of claim 1. Fletcher further teaches wherein the selectivity of the captured screenshots (See at least Col.12, lines 21-24, “present some exemplary screen shots for a proactive monitoring tree representing a virtual machine environment. This monitoring tree includes nodes for various entities in the virtual machine environment”) is based on an option entered by the user (See at least Fig.4A, Col.8, lines 7-13, “the system receives a number of selections from a user, including: an entity type (*e.g., virtual machine or host), a performance metric (e.g., CPU utilization) and a time range (e.g., the past 24 hours) (step 412). Next, the system accesses database 110 and retrieves values for the selected performance metric, entity type and time range (step 414)”).

As to claim 5, Fletcher, Anastas and Hamilton teach the method of claim 1. Fletcher further teaches wherein the identification further includes credentials for accessing the monitoring dashboards of the desired performance metrics (See at least Col. 1, lines 63-65, “a performance-monitoring system that provides a user interface with a proactive monitoring tree that facilitates visualizing performance information”, and Col.8, lines 5-8, “includes fields for performance metric, entity type, entity identifier, and measurement time, the retrieval process can involve executing a query against database 110. The query retrieves values for the selected metric (and associated entity identifiers) that match the specific entity type and time range”).

As to claim 6, Fletcher, Anastas and Hamilton teach the method of claim 1. Fletcher further teaches wherein further comprising automatically issuing an alert when a value of the desired performance is outside of a specified threshold (See at least Col. 8, lines 25-29, “the system uses the obtained metric values to determine performance states for the associated entities. This can be accomplished by comparing the metric values against a set of threshold values for the performance states”; and Col. 12, lines 54-56, “More specifically, the performance states for a specific entity can be: a critical state (red), a warning state (orange), a normal state (green)”).

As to claim 7, Fletcher, Anastas and Hamilton teach the method of claim 1. Fletcher further teaches wherein further comprising automatically capturing dashboard screenshots of the desired performance metrics on demand when an external trigger is triggered (See at least Col 14, lines 33-36, “a datacenter monitors data from thousands of components; the log format and collection granularities vary by component type and generation…each component has a notion of time, either via time stamps or event sequences, that is captured in the logs”).

As to claim 8, Fletcher, Anastas and Hamilton teach the method of claim 1. Anastas further teaches wherein further comprising automatically capturing dashboard screenshots of the desired performance metrics on demand when an external trigger is triggered (See at least Co. 4, lines 17-22, “The agent obtains a script that contains transactions to perform on a web site. The script executes, and requests web pages on the web site. The agent obtains the performance metrics upon occurrence of a capture event”; and Col. 5, lines 28-32, “the capture event is triggered. The agent detects the capture event has occurred, and in response, captures the content of the web page on which the capture event occurred”).
Thus, given the teaching of Anastas, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Anastas, methods and apparatus for collecting and displaying performance metrics, into Hamilton, method and system for storing and reporting network performance metrics, and Fletcher, system and method for monitoring and analyzing performance in a computer system, for monitoring and analyzing performance metrics. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to detect a capture event associated web page  and capture content of webpage(See Anastas: ABSTRACT).

As to claim 10, Fletcher, Anastas and Hamilton teach the method of claim 1. Anastas further teaches wherein further comprising automatically logging into a webpage on which the dashboards are hosted to capture the screenshots (See at least Col. 5, lines 17-32, “suppose an agent obtains a script to perform a series of transactions on a web site, such as an online banking web site. The series of transactions include logging onto the online banking website…the capture event is triggered. The agent detects the capture event has occurred, and in response, captures the content of the web page on which the capture event occurred
Thus, Thus, given the teaching of Anastas, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Anastas, methods and apparatus for collecting and displaying performance metrics, into Hamilton, method and system for storing and reporting network performance metrics, and Fletcher, system and method for monitoring and analyzing performance in a computer system, for monitoring and analyzing performance metrics. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to detect a capture event associated web page  and capture content of webpage(See Anastas: ABSTRACT).

As to claim 11, Fletcher teaches a system for improving a computer network, comprising: a processor, and a computer-readable storage medium having instructions stored (See at least Col. 22, lines 3-6, “stored on a computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a system”) which, when executed by the processor, cause the processor to perform operations comprising: receiving an identification of performance metrics of the computer network (See at least Fig.4A, Col.8, lines 7-13, “the system receives a number of selections from a user, including: an entity type (*e.g., virtual machine or host), a performance metric (e.g., CPU utilization) and a time range (e.g., the past 24 hours) (step 412). Next, the system accesses database 110 and retrieves values for the selected performance metric, entity type and time range (step 414)”), the identification including one or more of specifying desired performance metrics (See at least Col.8, lines 5-8, “includes fields for performance metric, entity type, entity identifier, and measurement time, the retrieval process can involve executing a query against database 110. The query retrieves values for the selected metric (and associated entity identifiers) that match the specific entity type and time range”), specifying a time range for the desired performance metrics during which the desired performance metrics is monitored (See at least Col. 1, lines 63-65, “a performance-monitoring system that provides a user interface with a proactive monitoring tree that facilitates visualizing performance information”, and Col.8, lines 5-8, “includes fields for performance metric, entity type, entity identifier, and measurement time, the retrieval process can involve executing a query against database 110. The query retrieves values for the selected metric (and associated entity identifiers) that match the specific entity type and time range”), and specifying desired features of the desired performance metrics (See at least Col.8, lines 5-8, “includes fields for performance metric, entity type, entity identifier, and measurement time, the retrieval process can involve executing a query against database 110. The query retrieves values for the selected metric (and associated entity identifiers) that match the specific entity type and time range”); analyzing the receiving screenshots to assess the desired performance metrics , the analyzing including identifying undesirable performance metrics (See at least Col. 20, lines 15-21, “the system determines the values for the selected performance metric by receiving, from a user, a selection of the performance metric from a set of monitored performance metrics; and then obtaining the values for the selected performance metric for the plurality of entities from the performance data for the computing environment”; and Col.5, lines 11-22, “indicate performance states (associated with a specific performance metric) for each entity. For example, a red-colored node may indicate that a value of a performance metric for the node is in critical range…view performance information for entities represented by the nodes. This enables the user to determine the root cause of a performance problem by quickly identifying an entity (e.g., virtual machine)  that is causing a performance bottleneck for the system”); and providing actions based on the analysis to change configurations of the computer network to address the identified undesirable performance metrics (See at least Col. 5, lines 49-51, “Note that performance states, and the associated ranges of values for the performance states, can be fixed or may be configurable by a user”; and Col. 17, lines 15-17, “a user can fine tune or configure the rules that the indexers use to examine the text in order to adapt to the user’s equipment”)
Although Fletcher teaches the substantial features of the claimed invention, Fletcher fails to expressly teach wherein automatically capturing screenshots of the monitoring dashboards of the desired performance metrics on the identification; storing automatically the captured screenshots in an image file format on a storage facility; receiving an input phrase associated with designated recipients; matching the input phrase with the captured screenshots associated with the input phrase; transmitting automatically, associated with the input phrase to designated recipients.
In analogous teaching, Anastas exemplifies this wherein Anastas teaches wherein automatically capturing screenshots of the monitoring dashboards of the desired performance metrics on the identification (See at least Co. 4, lines 17-22, “The agent obtains a script that contains transactions to perform on a web site. The script executes, and requests web pages on the web site. The agent obtains the performance metrics upon occurrence of a capture event”; and Col. 5, lines 28-32, “the capture event is triggered. The agent detects the capture event has occurred, and in response, captures the content of the web page on which the capture event occurred); storing automatically the captured screenshots in an image file format on a storage facility (See at least Col.4, lines 26-29, “ in response to the capture event, the agent captures the content of the web page on which the error occurred, and packages the content of the page produced in response to the capture event into a container”); receiving an input phrase associated with designated recipients (See at least Fig. 14, 224, “Identity at least one component in the plurality of components as a data field for receiving input from a user”); matching the input phrase with the captured screenshots associated with the input phrase (See at least Fig. 14, 225 and 226, “Identify the data field contains input”; “Capture the data field containing the input”);  transmitting automatically and selectively, the captured screenshots associated with the input phrase to designated recipients (See at least Col. 4, lines 28-35, “The container can be transferred to a remote analysis site such that the captured web page can be rendered locally…The agent can deliver or transfer the container to a repository for later analysis”).
Thus, Thus, given the teaching of Anastas, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Anastas, methods and apparatus for collecting and displaying performance metrics, into Fletcher, system and method for monitoring and analyzing performance in a computer system, for monitoring and analyzing performance metrics. One of the ordinary skill in the art would have been motivated because it would have See Anastas: ABSTRACT).
Although Fletcher and Anastas teach the substantial features of the claimed invention, Fletcher and Anastas fail to expressly teach a messaging channel.
In analogous teaching, Hamilton exemplifies this wherein Hamilton teaches a messaging channel for transmitting the screenshots image (See at least Col.6, lines 51-65, “The network monitoring system is linked to networks. The networks may take many forms to practice the invention…the networks may be SANs that include numerous servers or other computing devices or systems that run applications which require data which is stored in a plurality of storage devices all of which are linked by an often complicated network of communication cables (such as cables with a transmit and a receive channel provided by optical fiber) and digital data communication devices”; Col. 13, lines 5-6, “at 410, the report generator 128 receives a request for a monitoring report for a network component”; and Col. 13, lines 31-34, “FIG. 6 illustrates a screen shot610 of the user interface 156 updated to show the network component 612, the parameter being reported 614, the time range 616, and that a histogram display is requested at 618”).
Thus, given the teaching of Hamilton, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Hamilton, method and system for storing and reporting network performance metrics, into Fletcher, system and method for monitoring and analyzing performance in a computer system, and Anastas, methods and apparatus for collecting and displaying performance metrics, for monitoring and analyzing performance metrics. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to report data network monitoring information (See Hamilton: ABSTRACT).

As to claim 13, Fletcher, Anastas and Hamilton teach the system of claim 11. Hamilton further teaches wherein the messaging channel is a slack channel or email (See at least Col.6, lines 51-65, “The network monitoring system is linked to networks. The networks may take many forms to practice the invention…the networks may be SANs that include numerous servers or other computing devices or systems that run applications which require data which is stored in a plurality of storage devices all of which are linked by an often complicated network of communication cables (such as cables with a transmit and a receive channel provided by optical fiber) and digital data communication devices”; Col. 13, lines 5-6, “at 410, the report generator 128 receives a request for a monitoring report for a network component”; and Col. 13, lines 31-34, “FIG. 6 illustrates a screen shot610 of the user interface 156 updated to show the network component 612, the parameter being reported 614, the time range 616, and that a histogram display is requested at 618”).
Thus, given the teaching of Hamilton, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Hamilton, method and system for storing and reporting network performance metrics, into Fletcher, system and method for monitoring and analyzing performance in a computer system, and Anastas, methods and apparatus for collecting and displaying performance metrics, for monitoring and analyzing performance metrics. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to report data network monitoring information (See Hamilton: ABSTRACT).

As to claim 14, Fletcher, Anastas and Hamilton teach the system of claim 11. Fletcher further teaches wherein the selectivity of the captured screenshots (See at least Col.12, lines 21-24, “present some exemplary screen shots for a proactive monitoring tree representing a virtual machine environment. This monitoring tree includes nodes for various entities in the virtual machine environment”) is based on an option entered by the user (See at least Fig.4A, Col.8, lines 7-13, “the system receives a number of selections from a user, including: an entity type (*e.g., virtual machine or host), a performance metric (e.g., CPU utilization) and a time range (e.g., the past 24 hours) (step 412). Next, the system accesses database 110 and retrieves values for the selected performance metric, entity type and time range (step 414)”).

As to claim 15, Fletcher, Anastas and Hamilton teach the system of claim 11. Fletcher further teaches wherein the identification further includes credentials for accessing the monitoring dashboards of the desired performance metrics (See at least Col. 1, lines 63-65, “a performance-monitoring system that provides a user interface with a proactive monitoring tree that facilitates visualizing performance information”, and Col.8, lines 5-8, “includes fields for performance metric, entity type, entity identifier, and measurement time, the retrieval process can involve executing a query against database 110. The query retrieves values for the selected metric (and associated entity identifiers) that match the specific entity type and time range”).

As to claim 16, Fletcher, Anastas and Hamilton teach the system of claim 11. Fletcher further teaches wherein further comprising instructions stored which, when executed by the processor, cause the processor to perform operations comprising: automatically issuing an alert when a value of the desired performance is outside of a specified threshold (See at least Col. 8, lines 25-29, “the system uses the obtained metric values to determine performance states for the associated entities. This can be accomplished by comparing the metric values against a set of threshold values for the performance states”; and Col. 12, lines 54-56, “More specifically, the performance states for a specific entity can be: a critical state (red), a warning state (orange), a normal state (green)”).

As to claim 17, Fletcher, Anastas and Hamilton teach the system of claim 11. Fletcher further teaches wherein further instructions stored which, when executed by the processor, cause the processor to perform operations comprising: automatically capturing dashboard screenshots of the desired performance metrics on demand when an external trigger is triggered (See at least Col 14, lines 33-36, “a datacenter monitors data from thousands of components; the log format and collection granularities vary by component type and generation…each component has a notion of time, either via time stamps or event sequences, that is captured in the logs”).

As to claim 18, Fletcher, Anastas and Hamilton teach the system of claim 1. Anastas further teaches wherein further comprising instructions stored which, when executed by the processor, cause the processor to perform operations comprising: automatically capturing dashboard screenshots of the desired performance metrics on demand when an external trigger is triggered (See at least Co. 4, lines 17-22, “The agent obtains a script that contains transactions to perform on a web site. The script executes, and requests web pages on the web site. The agent obtains the performance metrics upon occurrence of a capture event”; and Col. 5, lines 28-32, “the capture event is triggered. The agent detects the capture event has occurred, and in response, captures the content of the web page on which the capture event occurred”).
Thus, given the teaching of Anastas, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Anastas, methods and apparatus for collecting and displaying performance metrics, into Hamilton, method and system for storing and reporting network performance metrics, and Fletcher, system and method for monitoring and analyzing performance in a computer system, for monitoring and analyzing performance metrics. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to detect a capture event associated web page  and capture content of webpage(See Anastas: ABSTRACT).

As to claim 20, Fletcher, Anastas and Hamilton teach the system of claim 11. Anastas further teaches wherein further comprising instructions stored which, when executed by the processor, cause the processor to perform operations comprising: automatically logging into a webpage on which the dashboards are hosted to capture the screenshots (See at least Col. 5, lines 17-32, “suppose an agent obtains a script to perform a series of transactions on a web site, such as an online banking web site. The series of transactions include logging onto the online banking website…the capture event is triggered. The agent detects the capture event has occurred, and in response, captures the content of the web page on which the capture event occurred”).
Thus, Thus, given the teaching of Anastas, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Anastas, methods and apparatus for collecting and displaying performance metrics, into Hamilton, method and system for storing and reporting network performance metrics, and Fletcher, system and method for monitoring and analyzing performance in a computer system, for monitoring and analyzing performance metrics. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to detect a capture event associated web page  and capture content of webpage(See Anastas: ABSTRACT).

Claims 2, 9, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher, in view of Anastas, and in view of Hamilton, and further in view of Blohme et al. (hereinafter referred to as Blohme) (U. S. Pub. No. 2016/0321832 A1).
As to claim 2, Fletcher, Anastas and Hamilton teach the method of claim 1. However, Fletcher, Anastas and Hamilton fail to expressly teach wherein further comprising compressing the captured screenshots into a zip file.
In analogous teaching, Blohme exemplifies this wherein Blohme teaches wherein further comprising compressing the captured screenshots into a zip file (See at least ¶ [0123], “a screenshot is captured, and the process is repeated for each frame…When all frames are captured, the frames may be combined together into, for example, a compressed file (e.g., a .zip file)”)
Thus, given the teaching of Blohme, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Blohme, system and methods for interactive video generation and rendering, into Hamilton, method and system for storing and reporting network See Blohme: ABSTRACT).

As to claim 9, Fletcher, Anastas and Hamilton teach the method of claim 1. However, Fletcher, Anastas and Hamilton fail to expressly teach wherein further comprising automatically adjust zoom of webpage on which the dashboards are hosted to capture the screenshots.
In analogous teaching, Blohme exemplifies this wherein Blohme teaches wherein further comprising automatically adjust zoom of webpage on which the dashboards are hosted to capture the screenshots (See at least ¶ [0071], “changing the third variable in the URL (the zoom, or “z” variable, which controls the zoom level of the map) causes multiple images with variable zoom levels to be displayed”; and ¶ [0076], “Taking a series of images and “stitching” the screenshots/images together to create animation”)
Thus, given the teaching of Blohme, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Blohme, system and methods for interactive video generation and rendering, into Hamilton, method and system for storing and reporting network performance metrics, and Fletcher, system and method for monitoring and analyzing performance in a computer system, and Anastas, methods and apparatus for collecting and displaying performance metrics, for implementing screenshot image. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to implementing screenshot for multiple frames (See Blohme: ABSTRACT).

As to claim 12, Fletcher, Anastas and Hamilton teach the system of claim 11. However, Fletcher, Anastas and Hamilton fail to expressly teach wherein further comprising compressing the captured screenshots into a zip file.
In analogous teaching, Blohme exemplifies this wherein Blohme teaches wherein further comprising instructions stored which, when executed by the processor, cause the processor to perform operations comprising: compressing the captured screenshots into a zip file (See at least ¶ [0123], “a screenshot is captured, and the process is repeated for each frame…When all frames are captured, the frames may be combined together into, for example, a compressed file (e.g., a .zip file)”)
Thus, given the teaching of Blohme, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Blohme, system and methods for interactive video generation and rendering, into Hamilton, method and system for storing and reporting network performance metrics, and Fletcher, system and method for monitoring and analyzing performance in a computer system, and Anastas, methods and apparatus for collecting and displaying performance metrics, for implementing screenshot image. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to implementing screenshot for multiple frames (See Blohme: ABSTRACT).

As to claim 19, Fletcher, Anastas and Hamilton teach the system of claim 11. However, Fletcher, Anastas and Hamilton fail to expressly teach wherein further comprising instructions stored which, when executed by the processor, cause the processor to perform operations comprising: automatically adjust zoom of webpage on which the dashboards are hosted to capture the screenshots.
In analogous teaching, Blohme exemplifies this wherein Blohme teaches wherein further comprising instructions stored which, when executed by the processor, cause the processor to perform operations comprising: automatically adjust zoom of webpage on which the dashboards are hosted to capture the screenshots (See at least ¶ [0071], “changing the third variable in the URL (the zoom, or “z” variable, which controls the zoom level of the map) causes multiple images with variable zoom levels to be displayed”; and ¶ [0076], “Taking a series of images and “stitching” the screenshots/images together to create animation”)
Thus, given the teaching of Blohme, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Blohme, system and methods for interactive video generation and rendering, into Hamilton, method and system for storing and reporting network performance metrics, and Fletcher, system and method for monitoring and analyzing performance in a computer system, and Anastas, methods and apparatus for collecting and displaying performance metrics, for implementing screenshot image. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to implementing screenshot for multiple frames (See Blohme: ABSTRACT).

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

John Fan
/J. F. /
Examiner, Art Unit 2454
03/18/2021

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454